DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 28 January 2021.
Claims 1, 16, and 20 have been amended.
Claims 2-5, 9-14, 17-19, and 21-22 have been cancelled.
Claims 1, 6-8, 15-16, 20, and 23-25 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants remarks, in light of the amendments, with respect to the §112 rejections have been fully considered and are persuasive.  As such the rejections have been withdrawn.  
Applicants arguments with respect to the §103 rejection have been fully considered and are not persuasive.  Applicants argue that the Dhurandhar reference does not present the stratified representation of information relating to the procurement process... or linked data representation... as currently amended; however the Examiner respectfully disagrees.  Contrary to Applicants’ assertions, Fig.8 of Dhurandhar is clearly showing how “Invoice 1” and “Invoice 2” have been grouped together for what one of ordinary skill in the art would interpret as a “a stratified representation of information relating to the procurement processes that are likely to be fraudulent, the information comprising, for each procurement process that is likely to be fraudulent, one or more of (i) vendor information, (ii) invoice information, (iii) predetermined rules or scenarios applied to the procurement process and outputs of evaluating the predetermined rules or scenarios, and (iv) the received risk score for the procurement process wherein the stratified representation displays groups of invoices and wherein invoices in each group comprise invoices for collective investigation of procurement fraud.”  Dhurandhar also shows in Fig. 6 how invoices are able to be grouped together for a risk analysis report, all of which are numbers indicating a higher risk for fraud (overall risk score ranging 95-91, 100 being the highest as noted in stratified representation of information relating to the procurement processes that are likely to be fraudulent” are only for the procurement processes “likely to be fraudulent” (based upon the rules and respective risk score) which is exactly what the high overall risk score for being fraudulent, as taught by Dhurandhar, are reasonably interpreted to be.  Further still, Dhurandhar discusses how “Two or more similarity graphs corresponding to separate persons or groups may then be compared and a determination made as to the shortest path between a suspected employee and vendor.  Potentially colluding employee(s) and vendor(s) are identified by the anomalous events module 243 as discussed above.  Similarity graphs may be compared randomly according to continuous and iterative search and identification processing.  [0054] As further shown in FIG. 2, a machine learning module 240 may be implemented in the form of "unsupervised" learning as well as "supervised" learning, or more specifically sequential probabilities learning 250.  It should be noted that although unsupervised learning and sequential probabilities learning are shown in independent boxes in FIG. 2, algorithms providing either unsupervised learning or supervised learning may be used integrally with the modules discussed, including analytics module 220, anomalous events module 224, and social network analysis module 230.  Unsupervised learning 240 is related to and may include pattern recognition and data clustering, these concepts being readily understood to one of ordinary skill in the art.  Algorithms providing for unsupervised learning, and by connection the hardware configured for execution of such algorithms, are provided data generally without labels.  In particular, a datum may not be initially distinguished from another datum with respect to supplying a determination of fraud/risk associated with some entity.  The algorithms provide for identification of for example, patterns, similarities, and dissimilarities between and among individual datum and multiple data.  Unsupervised learning algorithms can effectively take unlabeled data input and identify new suspect patterns as well as sequences of events that occur infrequently but with high confidence.  Unsupervised learning module 240 provides related scores and confidences 242.  [0055] The sequential probabilistic learning component 250, in contrast to unsupervised learning 240, has labeled data input such that the algorithms effectively have "model" data off of which to draw comparisons and make conclusions.  Expert feedback 245 may be received from users through input devices such as workstation terminals connected to the system network.  Feedback 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-8, 15-16, 20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhurandhar et al. (US PG Pub. 2017/0293917) further in view of Hoover et al. (US PG Pub. 2012/0316981).

As per claims 1, 16, and 20, Dhurandhar discloses a computer implemented method for detecting procurement fraud in one or more procurement processes, system comprising: one or more computers; and one or more computer-readable media coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising, and one or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause performance of operations comprising; the method comprising (computer, computer system, computer system storage media, memory, logic, server, multiprocessor systems, Dhurandhar ¶72-¶86):
receiving, by a procurement fraud detection system comprising an unsupervised learning component, a historical data database, a detection component, a risk layer component, a suspected list module and a user interface generator, input data representing one or more procurement processes (input, unsupervised learning module, Dhurandhar ¶27 and Fig. 1; input such as transactional data, emails, publicly sourced, data, ¶42-¶44, ¶46-¶47; text analytics module for historical invoice amounts, ¶43-¶44; risky vendor lists, ¶31; see also ¶51); 
processing, by the procurement fraud detection system, the received input data to generate a respective risk score for each procurement process, each risk score representing a likelihood that the respective procurement process is fraudulent, comprising processing the received input data using (to generate overall risk score, Dhurandhar ¶68)
one or more predetermined rules and scenarios comprising static rule based scenarios, paired rule based scenarios, statistical rule based scenarios, or network analysis based scenarios (Business rules which are not yet incorporated into the anomalous events module 224 may be discovered from captured data via the text analytics module 220 or directly added to the programming by a user.  Business logic is instructions which, upon execution by a computer/processor, cause a computer-based system to search, create, read, update, and/or delete (i.e. "SCRUD") data in connection with compliance or violation of business rules encoded into the instructions.  An anomalous events module 224 is configured to implement business logic, Dhurandhar ¶44; rules and other statistical detection techniques, ¶46; Benfords test, Benfords law, ¶50; see also discussion regarding the unsupervised algorithm pattern matching, ¶54-¶57), and
atypical patterns data mined through unsupervised learning mechanisms wherein atypical patterns comprise one or more of atypically high payments, atypical purchase patterns, numerous atypical associations in purchases, repeated procurement process by-pass, or network patterns comprising multiple linked indications of fraudulent activity (robust mining solution, for detection and identification of fraudulent and anomalous events, For example, for detecting fraud in emails one might have words such as "shakkar", which has a literal translation of "sugar" but implies bribery in Hindi, as part of a domain specific library.  Text analytics may be applied to any text-based data collected ,
wherein processing the received input data to receive a respective risk score for each procurement process using atypical patterns data mined through unsupervised learning mechanisms comprises (Text based data can include emails, documents, presentations (e.g. electronic slideshows), graphics, spreadsheets, call center logs, incident descriptions, suspicious transaction reports, open-ended customer survey responses, news feeds, Web forms, and more.  :
accessing, by the unsupervised learning component, historical input data stored in the historical database (historical invoice amounts, Dhurandhar ¶44, ¶51, ¶54, ¶58; unsupervised algorithm, ¶54; see also public data, ¶42):
data mining, by the unsupervised learning component, the historical input data using anomaly detection techniques to identify atypical patterns in the historical input data (As an example, the anomalous events module could automatically check transactional data for the percentage of times an employee awards a contract to one or more specific and limited vendors.  Results of this determination can be made immediately available to a user or be transferred to another processing module or stored in a data warehouse for future access/retrieval.  An anomalous events module 224 may be configured to automatically check for violations of encoded business rules by either or both vendors and employees, Dhurandhar ¶42-¶44 and Fig. 2; possible colluding parties, ¶47-¶51 and ¶64; by unsupervised algorithm, ¶54):
comparing, by the detection component, properties of the received input data to properties of the identified atypical patterns in the historical input data to determine respective measures of similarity between the one or more procurement processes and the identified atypical patterns (Algorithms providing for unsupervised learning, and by connection the hardware configured for execution of such algorithms, are provided data generally without labels.  In particular, a datum may not be initially distinguished from another datum with respect to supplying a determination of fraud/risk associated with some entity.  The algorithms provide for identification of for example, patterns, similarities, and dissimilarities between and among individual datum and multiple data.  Unsupervised learning algorithms can effectively take unlabeled data input and identify : and
receiving, from the risk layer component, a respective risk score for each procurement process based on the determined measure of similarity (overall risk score, Dhurandhar ¶68): 
and wherein processing the received input data to receive a respective risk score for each procurement process using one or more predetermined rules and scenarios comprises: 
evaluating the predetermined rules and scenarios to determine whether one or more of the predetermine rules and scenarios are satisfied or not, comprising receiving determining severity figures scores that represent respective levels of violation of the predetermined rules and scenarios (An anomalous events module 224 may be configured to automatically check for violations of encoded business rules by either or both vendors and employees, Dhurandhar ¶42-¶44 and Fig. 2; possible colluding parties, ¶47-¶51 and ¶64; identification of initial weights, ¶46; universe of events, weights for events, ¶57-¶62; list of triggered rules for the vendor, ¶63); and 
receiving a respective risk score for each procurement process based on whether the rules and scenarios are satisfied or not, comprising receiving a respective risk score for each procurement process based on whether the rules and scenarios are satisfied or not and the received severity scores (As discussed above, each event i is associated with a weight wi.epsilon.[0, 1] and given an entity E there is a corresponding confidence cEi.epsilon.[0, 1] of occurrence.  Thus, the probability that an entity is fraudulent/risky is 1 minus the probability that it is not fraudulent.  The probability that it is not fraudulent is the probability that none of events that are triggered for it are fraudulent.  Formally, given a total number of n possible events I=[1, .  . . , n] the probability that entity E is 
generating and providing as output, by the user interface generator, a user interface, wherein the user interface presents (The output generated is supplied or provided for access by users through one or more interfaces on one or more user interface/output devices, Dhurandhar ¶28): 
a stratified representation of information relating to the procurement processes that are likely to be fraudulent, the information comprising, for each procurement process that is likely to be fraudulent, one or more of (i) vendor information, (ii) invoice information, (iii) predetermined rules or scenarios applied to the procurement process and outputs of evaluating the predetermined rules or scenarios, and (iv) the received risk score for the procurement process wherein the stratified representation displays groups of invoices and wherein invoices in each group comprise invoices for collective investigation of procurement fraud (Referring to FIG. 1, execution of analytics generates output of results 160 (e.g. a ranked list of entities, e.g., fraudulent vendors/employees, based on computed risk scores and/or confidences).  The output generated is supplied or provided for access by users through one or more interfaces on one or more user interface/output devices.  According to an exemplary embodiment of the invention, a dashboard interface may provide an interactive interface from which a user can view summary charts and statistics, such as fraud or risk averages of captured and processed data, as well as conduct searches by entity, party, transaction type, or some other criterion or criteria.  An alerts interface, which may be integral with or accessible from the dashboard, is configured to supply results of particular significance.  Such results for example, may include entities and parties identified as having high confidences of , 
a linked data representation of the output data indicating procurement processes that are likely to be fraudulent, wherein the linked data representation comprises interlinked chains of evidence of fraudulent activity and generating the linked data representation comprises (Referring to FIG. 1, execution of analytics generates output of results 160 (e.g. a ranked list of entities, e.g., fraudulent vendors/employees, based on computed risk scores and/or confidences).  The output generated is supplied or provided for access by users through one or more interfaces on one or more user interface/output devices.  According to an exemplary embodiment of the invention, a dashboard interface may provide an interactive interface from which a user can view summary charts and statistics, such as fraud or risk averages of captured and processed data, as well as conduct searches by entity, party, transaction type, or some other criterion or criteria.  An alerts interface, which may be integral with or accessible from the dashboard, is configured to supply results of particular significance.  Such results for example, may include entities and parties identified as having high confidences of collusion where a threshold value for characterization as a "high" confidence of fraud and/or collusion may be set by a user.  This threshold is preferably at least equal to or greater than 0.50.  Tabulated lists of vendors and/or employees can be generated and ranked according to each employee or vendor fraud/risk scores and confidences of collusion as output 160 in FIG. 1., Dhurandhar ¶28; see also similarity graphs, ¶53-¶55)
applying, by the user interface generator, ontology reasoning to the output data indicating procurement processes that are likely to be fraudulent (In , and 
an aggregated view of information relating to the procurement processes that are likely to be fraudulent (Social network analysis module 237 may further process social media data in conjunction with transactional data processed via text analytics module 235 and anomalous events module 243.  To make a determination if colluding parties are related (e.g., according to one or more of the above identified relationships), a similarity graph may be constructed based on information specific to each individual.  Two or more similarity graphs corresponding to separate persons or groups may then be compared and a determination made as to the shortest path between a suspected employee and vendor.  Potentially colluding employee(s) and vendor(s) are identified by the anomalous events module 243 as discussed above.  Similarity graphs may be compared randomly according to continuous and iterative search and identification processing, Dhurandhar ¶53); 
receiving, through the user interface, feedback data confirming whether the procurement processes that are likely to be fraudulent are fraudulent or not (based upon fractal efficient learning from feedback, Dhurandhar ¶56); and 
performing supervised learning using the received feedback data to update the one or more predetermined rules and scenarios (based upon fractal efficient learning from feedback, Dhurandhar ¶56).
Dhurandhar does not expressly disclose the received input data comprising procurement data for each of the one or more procurement process, wherein procurement data comprises data representing invoice line items; providing, based on the received risk score, output data indicating procurement processes that are likely to be fraudulent, comprising providing by the suspected list module, output data representing a number of top scoring invoice line items or invoice line items whose respective risk scores exceed a predetermined threshold
However, Hoover teaches the received input data comprising procurement data for each of the one or more procurement process, wherein procurement data comprises data representing invoice line items; providing, based on the received risk score, output data indicating procurement processes that are likely to be fraudulent, comprising providing output data representing a number of top scoring invoice line items or invoice line items whose respective risk scores exceed a predetermined threshold (scores in the procurement score file may include good scores as well as bad scores.  These scores may eventually be used to create or update scoring models or used for additional analytics.  The scores may be comprised of multiple elements related to the procurement.  Metrics may indicate where and what items are high-risk.  This may include drill downs by item/product line, drill downs by contracting officers, drill downs by contractors, etc. The metrics may be included in daily or periodic reporting of the scores to the user.  The metrics may be used to identify trends that warrant further analysis, such as whether a particular geographic region or procurement officer is associated with an unusually high number of high-risk procurements, Hoover ¶24; should cost table for items, ¶31; dashboard provides graphical illustrations of risk, ¶37; see also scoring scale and threshold for scoring modules, ¶6, ¶50, ¶58; for items, ¶76 and ¶82).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Hoover’s method of item risk analytics in Dhurandhar’s system to improve the system and method with reasonable expectation that this would result in a procurement risk 
The motivation being that historically, an area of great concern to government and industry has been the identification of high-risk procurements.  An example of a high-risk procurement may be paying an exuberant amount of money per item, such as $150.00 per screwdriver, when these items may be purchased off-the-shelf for a fraction of the cost. High-risk procurements have a high probability of outside scrutiny, and potentially represent a risk for fraud, waste and abuse.  High-risk procurements in the past have resulted in negative publicity and investigations that consume considerable leadership time and taxpayer dollars (Hoover ¶3-¶4). 

As per claim 6, Dhurandhar and Hoover disclose as shown above with respect to claim 1.  Dhurandhar further discloses wherein the procurement data further comprises data representing (i) goods receipts, (ii) purchase order data, (iii) human resources data, or (iv) vendor data associated with a procurement process in the organization (robust mining solution, for detection and identification of fraudulent and anomalous events, For example, for detecting fraud in emails one might have words such as "shakkar", which has a literal translation of "sugar" but implies bribery in Hindi, as part of a domain specific library.  Text analytics may be applied to any text-based data collected in the capture stage 210 to catalog, index, filter, and/or otherwise manipulate the words and content.  Unstructured text, which often represents 50% or more of captured data, is preferably converted to structured tables.  This facilitates and enables automated downstream processing steps which are used for processing originally unstructured/text-based data in addition to structured/numbers-based data, here are hundreds of such events; examples of some such events can include, but are not limited to: vendors current invoice amount is much higher than historical invoice amounts, invoice comments field has high risk keywords/phrases, vendor name matches closely with fraudulent vendors in US government released list.  Business rules which are not yet incorporated into the anomalous events module 224 may be discovered from captured data via the text analytics module 220 or directly added to the programming by a user.  Business logic is instructions which, upon execution by a computer/processor, cause a computer-based system to search, create, read, update, and/or delete (i.e. "SCRUD") data in connection with compliance or violation of business rules encoded into the instructions.  An anomalous events module 224 is configured to .

As per claim 7, Dhurandhar and Hoover disclose as shown above with respect to claim 6.  Dhurandhar further discloses wherein the received input data representing multiple procurement processes further comprises employee data for employees involved in the multiple procurement processes, wherein employee data comprises human resources data and data from external sources comprising social media networks or professional networks (An anomalous events module 224 may be configured to automatically check for violations of encoded business rules by either or both vendors and employees, Dhurandhar ¶42-¶44 and Fig. 2; possible colluding parties, ¶47-¶51; social network analysis module, ¶27, ¶37, and ¶47).

As per claim 8, Dhurandhar discloses as shown above with respect to claim 6.  Dhurandhar does not expressly disclose wherein the received input data representing multiple procurement processes further comprises audit data.
However, Hoover teaches wherein the received input data representing multiple procurement processes further comprises audit data (At 401, data for previous high-risk procurements is identified.  The identification of these procurements may be done through audits performed through a computer system and/or using expert analysis.  The specific characteristics of those procurements are stored in a database along with the timeframe of the procurement action.  These characteristics may be the variables used in the scoring models to determine if a bid is high-risk.  The variables may be related to the price of procuring items, the supplier of the items, the items, etc. At 402, model-building data sets and a validation data sets are determined from historic procurement data including the identified high-risk procurements.  
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Hoover’s method of utilizing audits in Dhurandhar’s system to improve the system and method with reasonable expectation that this would result in a procurement risk identification system that is able to incorporate data that already exists such as audit data.  
The motivation being that historically, an area of great concern to government and industry has been the identification of high-risk procurements.  An example of a high-risk procurement may be paying an exuberant amount of money per item, such as $150.00 per screwdriver, when these items may be purchased off-the-shelf for a fraction of the cost. High-risk procurements have a high probability of outside scrutiny, and potentially represent a risk for fraud, waste and abuse.  High-risk procurements in the past have resulted in negative publicity and investigations that consume considerable leadership time and taxpayer dollars (Hoover ¶3-¶4). 

As per claim 15, Dhurandhar and Hoover disclose as shown above with respect to claim 1.  Dhurandhar further discloses wherein the user interface presents a linked data representation of information relating to the procurement processes that are likely to be fraudulent (rank and track suspicious procurement entities, Dhurandhar ¶72 and Fig. 10; user interface, ¶28).

As per claims 23-25, Dhurandhar discloses as shown above with respect to claims 1, 16, and 20.  Hoover further teaches wherein network patterns comprising multiple linked indications of fraudulent activity comprise procurement processes that are flagged as abnormally high payments¸ wherein an abnormally high payment comprises a payment that exceeds a pre-determined maximum limit (An example of a high-risk procurement may be paying an exuberant amount of money per item, such as $150.00 per screwdriver, when these items may be purchased off-the-shelf for a fraction of the cost, .
Dhurandhar further discloses and are linked via a cycling approver or requestor (wherein there is also a monopoly rule for a particular vendor being approved by a single employee of the company, ¶48).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629